DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
Response to Amendment
	The amendments filed with the written response received on 04/21/2022 have been considered. As directed by the amendments, claim 8 is amended, claims 1-7, 11, 13-16 are canceled. Accordingly, an action on the merits follows regarding claims 8-10, 12.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a beaded glove portion that is partially treated with the chlorine at a first region and is partially untreated with the chlorine treatment at a second region” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 04/21/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a beaded glove portion that is partially treated with the chlorine at a first region and is partially untreated with the chlorine treatment at a second region” in claim 8.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a beaded glove portion that is partially treated with the chlorine at a first region and is partially untreated with the chlorine treatment at a second region”, it is unclear which portion of the glove is considered a beaded glove portion? And which region of the beaded glove portion is treated with the chlorine? Which region of the beaded glove portion is untreated with the chlorine treatment. 
Claims 9-10, 12 are rejected as being indefinite as claims 9-10, 12 are dependent on claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Modha(US 20060218697)(hereinafter Modha2006), in view of Silkaitis(US 20150329275)(hereinafter Silkaitis).
Regarding claim 8, Modha2006 teaches a medical glove (fig 3), the glove has a bead 6 at the terminal edge of the cuff (fig 2, para [0017]), with an inner surface (14) having a first region (16) and a second region (18), the first region (16) having a higher coefficient of friction relative to the second region (18)(para [0015]), the second region (18) having at least a partially coating of a donning material layer such as a hydrogel-based polymer, the first region is absent the donning coat layer (para [0017]); the first region (16) forms part of a glove cuff, the inner surface is subject to a partial halogenation, such that the first region is unchlorinated and the second region is chlorinated (claim 12, para [0022], para [0023]). Modha2006 also teaches the first region forms at least part of an inner surface at or about a cuff portion of the glove (claim 14, para [0017], lines 1-5); another way to obtain differentiation on a rubber surface (i.e. to achieve a two zone effect without hydrogel coating) involves treating only part of the inner surface, that is, to partially chlorinate part of the donning side, and the area of the inner surface that is left un-chlorinated is treated with a silicone lubricant to generate a higher COF than the chlorinated surface (para [0022]);  and one can easily control the area and size of the glove surface that is exposed to chlorine by controlling to what level or how far the glove substrate is submerged into the bleach solution (para [0023], lines 20-23). Then Modha2006 teaches the individual disposable glove including a beaded glove portion that is partially treated with the chlorine at a first region and is partially untreated with the chlorine treatment at a second region (annotated fig3).

    PNG
    media_image1.png
    451
    587
    media_image1.png
    Greyscale

Modha2006 does not explicitly teach a package containing therewith more than two universally handed disposable glove. However, in the same field of endeavor, Silkatis teaches a container of disposable medical glove (fig 1) comprising a package containing therewith more than two universally handed disposable gloves (fig 1, para [0036]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the glove of Modha2006 with the container as taught by Silkaitis for the benefit of providing a packaging method for the glove to be used in the medical and surgical settings (Silkaitis, background).
	Regarding claim 9, Silkaitis teaches the package comprising a cardboard box having a tear away cardboard cutout disposed therein subsequently forming a box opening (fig 1), through which individual ones of the more than two universally handed disposable gloves are withdrawable for use (fig 14).
	Regarding claim 10, Modha2006 does not teach the glove comprising a nitrile material. However, Silkaitis teaches the gloves comprising a nitrile material (para [0038], line 6). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the glove of Modha2006 comprising a nitrile material as taught by Silkaitis for the benefit of providing a stronger, high quality glove as nitrile offers greater chemical resistance than other glove production material such as latex and vinyl.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Modha(US 20060218697), in view of Silkaitis(US 20150329275), further in view of Bottcher (US 20090035447)(hereinafter Bottcher).
Regarding claim 12, Modha2006 does not teach the glove having a thickness ranging from about 5.5 mil to about 13mil. However, in the same field of endeavor, Bottcher teaches the glove having a thickness ranging from about 5.5 mil to about 13 mil (para [0018], line 6). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the thickness of the glove of Modha2006 with the thickness of the glove of Bottcher for the benefit of meeting FDA regulations as defined by ASTM standards and adapting to different types of surgical procedures (Bottcher, para [0018]).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on reasonings and combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732